Gunter, Justice.
Appellants Pruitt and Coggins were indicted for the offenses of armed robbery and kidnapping; they were tried together before the same jury; both were found guilty as charged; and each of them received two twenty-year sentences that were to be served concurrently. They filed motions for a new trial which were denied, and they have now come here for review.
31291, Submitted June 25, 1976; 31301, Submitted July 2, 1976
Decided November 3, 1976.
Robert C. Ray, for appellant (case no. 31291).
R. Pruden Herndon, for appellant (case no. 31301).
Lewis R. Slaton, District Attorney, Donald J. Stein, Assistant District Attorney, Arthur K. Bolton, Attorney General, Issac Byrd, James L. Mackay, Staff Assistant Attorneys General, for appellee.
The victim of these alleged crimes, a Mr. Henderson, testified that while he was in the Atlanta Airport at a telephone booth during a twenty-minute layover between flights the appellants, at knife-point but also telling the victim that they were armed with a gun, forced the victim to leave the airport to a destination behind a Kentucky Fried Chicken store where appellants took $594 from the victim’s pocket. Shortly after the money was taken, the police arrived; the victim got in the police car and chased the escaping appellants who were captured by the police; after their capture the police found a roll of money near the scene where they were captured; and the victim identified both appellants as the men who had forced him to leave the airport and had taken his money.
The appellants’ version of the transaction was that the victim had cooperated with them in leaving the airport; that they had gotten the victim’s money by a "flim-flam”; and their assertion seemed to be that they were not guilty of armed robbery but, if guilty of anything, it was theft by deception.
A review of the transcript of the trial reveals that the evidence was adequate to support the verdicts returned by the jury, and the special grounds asserted in the motions for new trial and enumerated as errors here are wholly without merit.

Judgments affirmed.


All the Justices concur.